Citation Nr: 0127417	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a neck disability, as 
secondary to the service-connected disability of scar, 
residuals of gunshot wound (GSW) to the forehead.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to April 
1969.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The veteran testified before the undersigned member of the 
Board in January 2001.  In his testimony, he claimed service 
connection for right and left arm disabilities.  This matter 
is referred to the RO for appropriate action.

The only issue over which the Board clearly has appellate 
jurisdiction is that which is set forth on the title page.  
The veteran filed a timely disagreement with the March 1999 
denial of an evaluation greater than 10 percent for the 
service-connected scar, residuals of GSW to the forehead, 
received by the RO in June 1999.  The Board will remand for 
the issuance of a statement of the case the issue of the 
appropriate rating for service- connected right ear hearing 
loss currently evaluated as 0 percent disabling.  See 
Manlincon v. West, 12 Vet. App. 238, 240 (1999).


FINDINGS OF FACT

1.  Service connection is in effect for the residuals of a 
GSW to the forehead, including a scar.

2.  Cervical spondylosis and C5-C6 cervical disc disease, 
post-traumatic, is causally related to the service-connected 
residuals of a GSW to the forehead.



CONCLUSION OF LAW

Cervical spondylosis and C5-C6 cervical disc disease, post-
traumatic, is causally related to the service-connected 
residuals of a GSW to the forehead.  38 U.S.C.A. § 1110, 
1131, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303, 
3.310 (2001); 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The veteran argues 
that his current neck disability is secondary to the 
residuals of his inservice gunshot wound.  

The record reflects that the veteran is service-connected for 
the residuals of a gunshot wound to the forehead, including a 
scar.  In addition, the medical evidence reflects that the 
veteran has a cervical spine disability.  A January 1999 VA 
examination reflects that the veteran was then diagnosed with 
arthralgia of the cervical spine with loss of function due to 
pain.  The examiner at the time, could not express an opinion 
as to the etiology of the disability.  Private medical 
records reflect a statement dated in August 1998 indicating 
that there is a relationship between his inservice injury and 
his current neck pain.  In February 2001, his treating 
physician offered the following opinion:

[The veteran] was seen in our office ... 
with complaints of neck and left shoulder 
pain, which I think relate to 
approximately 1968 when he was hit in the 
head with a bullet which caused some 
injury to his right frontal area as well 
as hyperextension injury to his neck.
***
I think the injury he had in 1968 is 
related to the complaints that he is 
having in his neck.  I did explain to him 
that the nature of the hyperextension 
injury could be part of a causative 
problem that he is now having with his 
neck, along with just aging.

Because the VA examiner could not find a cause for the 
veteran's neck condition, and because the veteran's treating 
physician offered a mixed opinion, the Board, in August 2001 
requested an opinion from a VA physician specializing in 
orthopedics.

In September 2001, Paul G. Echols, M.D., Chief, VA Orthopedic 
Section, provided the following remarks, following review of 
the veteran's claims file:

In my opinion as a Board Certified 
Orthopaedic surgeon, this patient has a 
diagnosis of cervical spondylosis and C5-
6 cervical disc disease, post traumatic 
vs. degenerative.

In my opinion, it is at least as likely 
as not that this current cervical spine 
disability and associated symptom 
etiology are a residual of the gun shot 
wound that he sustained to his forehead 
during service in 1968, or were 
exasperated by said injury.

I would expect the cervical 
hyperextension brought about by bullet 
striking the patient's head to produce 
significant hyperextension with the 
posterior compression loading of the disc 
space.  It would be impossible to exclude 
this historical event from contributing 
significantly to the patient's present 
condition.

Hence, the Board finds that the evidence supports the finding 
that the veteran's currently diagnosed cervical spondylosis 
and C5-C6 cervical disc disease, post traumatic, is the 
result of the service-connected residuals of GSW to the 
forehead, including the scar.  The Board thus holds that 
entitlement to service connection for cervical spondylosis 
and C5-C6 cervical disc disease, as secondary to the service-
connected disability of scar, residuals of GSW to the 
forehead, is warranted.  Service connection is therefore 
granted.

The Board notes that there has been a change in the law 
during the pendency of this appeal under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)), and that the RO has not adjudicated this issue 
under the VCAA.  However, since the Board is granting the 
benefit sought on appeal, there is no prejudice to the 
appellant in proceeding with a decision without first 
remanding for RO consideration.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Entitlement to service connection for cervical spondylosis 
and C5-C6 cervical disc disease, post traumatic, as secondary 
to the service-connected residuals of GSW to the forehead, 
including the scar, is granted. 


REMAND

For purposes of this remand, the Board notes that the RO 
denied entitlement to an increased rating for scar, residuals 
of GSW, forehead in a rating decision dated in March 1999.  
The veteran filed a notice of disagreement which the RO 
received in June 1999.  The Court has directed that where a 
claimant has submitted a timely notice of disagreement with 
an adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999)  The 
veteran is informed that the appeal will be returned to the 
Board following the issuance of the statement of the case 
only if it is perfected by filing of a timely substantive 
appeal.  In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997); Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should issue a statement of the 
case on the issue of entitlement to an 
increased rating for scar, residuals of 
GSW, forehead.  That document should set 
forth the reasons and bases for the 
action undertaken.  

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 









	(CONTINUED ON NEXT PAGE)

appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

